UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4063


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             V.

JIMMIE CRAIG DANIELS,

                  Defendant - Appellant,


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00341-RBH-1)


Submitted:    January 7, 2009                 Decided:   January 21, 2009


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua S. Kendrick, JOSHUA SNOW KENDRICK, P.C., Columbia, South
Carolina, for Appellant.   William E. Day, II, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jimmie Craig Daniels appeals his conviction and 108-

month sentence for possession of child pornography, in violation

of 18 U.S.C. § 2252A(a)(5)(B) (2006).                Counsel for Daniels filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

in which he asserts there are no meritorious issues for appeal,

but asks this court to review whether the district court erred

in denying Daniels’ motion to suppress and imposing a two-level

offense level enhancement for obstruction of justice.                          Daniels

filed a pro se supplemental brief in which he makes a multitude

of allegations of ineffective assistance of counsel and other

claims relating to his trial.             Finding no error, we affirm.

             This     court     reviews     the    district          court’s     factual

findings underlying the denial of a motion to suppress for clear

error and reviews its legal rulings de novo.                     United States v.

Johnson, 400 F.3d 187, 193 (4th Cir. 2005).                    The court construes

the evidence in the light most favorable to the Government, the

prevailing party below.             United States v. Seidman, 156 F.3d 542,

547   (4th    Cir.    1998).         In   his   motion    to    suppress,        Daniels

contended     that     he    made    statements      to   police       without    being

provided     with     the    required     warnings    pursuant        to   Miranda    v.

Arizona, 384 U.S. 436 (1966).               Based on the testimony by state

and federal officers that Daniels was provided with the Miranda

warnings     before    any    questioning       occurred,      the    district     court

                                           2
found    that    Daniels’       account       was    not     credible       and      that     his

statements       should       not    be    suppressed.         Because         the    district

court’s        ruling         was        ultimately        based       on       credibility

determinations that are not subject to appellate review, see

United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989), we

find the district court did not err in denying Daniels’ motion

to suppress.

               Daniels    next      asks     the    court    to    review       whether       the

district       court    erred       in    imposing    a     two-level       offense        level

enhancement       for     obstruction         of     justice,       pursuant          to    U.S.

Sentencing      Guidelines          Manual    (“USSG”)       § 3C1.1      (2006).           When

reviewing      the     district      court’s       application      of    the     Sentencing

Guidelines, this court reviews findings of fact for clear error

and questions of law de novo.                  United States v. Green, 436 F.3d

449, 456 (4th Cir. 2006).                  The commentary to § 3C1.1 indicates

that     the     definition          of    obstruction        of     justice          includes

“committing, suborning, or attempting to suborn perjury.”                                   USSG

§ 3C1.1,        comment.        (n.4(b)).             This        enhancement          applies

“regardless of whether the perjurious testimony is given during

trial    or    during     a    pre-trial      proceeding.”           United          States    v.

Jones, 308 F.3d 425, 428 (4th Cir. 2002).                            “For a sentencing

court to apply the obstruction of justice enhancement based upon

perjury, it must find, by a preponderance of the evidence, that

the     defendant      when     testifying         under     oath:       (1)    gave       false

                                              3
testimony; (2) concerning a material matter; (3) with willful

intent   to    deceive    (rather       than    as    a   result      of    confusion,

mistake, or faulty memory).”            Id. at 428 n.2.

            Based on Daniels’ testimony at the suppression hearing

and at trial, the district court had sufficient grounds to find

that Daniels gave false testimony regarding a material matter

with intent to deceive.          The district court noted that Daniels

had falsely testified, at both the suppression hearing and at

trial, that he was not provided with any Miranda warnings by the

officers.      The district court also identified Daniels’ trial

testimony as perjurious, as Daniels falsely stated that he never

intentionally    looked    for    child        pornography,      that      he   put   the

pornographic images on various storage media in an effort to

remove them from his computer, and that he created a list of

pornographic     sites    as     part    of      an   effort     to     block     them.

Accordingly, we find the district court did not err in imposing

a   two-level    offense       level     enhancement       for     obstruction         of

justice.

            In addition to his Anders brief, Daniels has filed a

pro se supplemental brief in which he raises nearly two dozen

claims of error.         A number of the claims are allegations of

ineffective assistance by trial counsel, as Daniels asserts that

trial counsel did not provide him with access to discovery and

trial materials, failed to move to suppress the evidence seized

                                          4
pursuant to the search warrant, and did not request a computer

expert for the defense.          However, these claims should be raised

in a 28 U.S.C. § 2255 (2000) motion rather than on direct appeal

unless     the     record       conclusively      demonstrates      ineffective

assistance.      See United States v. King, 119 F.3d 290, 295 (4th

Cir. 1997).      Such claims cannot be fairly adjudicated on direct

appeal when the appellant has not raised the issue before the

district court and there is no statement from counsel on the

record.     United States v. DeFusco, 949 F.2d 114, 120-21 (4th

Cir. 1991).       Because the existing record fails to conclusively

support any of Daniels’ allegations of ineffective assistance,

these claims must be raised as part of a § 2255 motion rather

than on direct appeal.

            Another     group    of   Daniels’    claims   allege    there   was

insufficient evidence to support his conviction. *                  A defendant

challenging      the   sufficiency     of   the   evidence   “bears    a   heavy

burden.”      United States v. Beidler, 110 F.3d 1064, 1067 (4th

Cir. 1997).      “The verdict of a jury must be sustained if there

is substantial evidence, taking the view most favorable to the


     *
       Daniels contends that he could not have purchased child
pornography with a “dead credit card” and that he did not know
“how or why this stuff was sent to my computer.”  Daniels also
asserts that he was not the only person with access to the
computer and that the child pornography found on his computer
might have been due to “online file sharing.”



                                        5
Government, to support it.”              Glasser v. United States, 315 U.S.

60, 80 (1942).         In evaluating the sufficiency of the evidence,

this court does not review the credibility of the witnesses and

assumes      that    the     jury   resolved      all   contradictions       in    the

testimony in favor of the government.                   United States v. Romer,

148   F.3d    359,    364    (4th   Cir.    1998).      The    court   reviews    both

direct and circumstantial evidence and permits “the government

the benefit of all reasonable inferences from the facts proven

to those sought to be established.”                  United States v. Tresvant,

677 F.2d 1018, 1021 (4th Cir. 1982).

             In      his     pro    se     brief,     Daniels       merely    repeats

allegations he made at trial that were rejected by the jury and

were the basis for the district court’s determination that he

committed perjury.           Not only was Daniels’ testimony contradicted

by the Government’s evidence, but the jury’s determination that

Daniels’ testimony was not credible is not subject to appellate

review.      See Romer, 148 F.3d at 364.             Based on the testimony and

evidence put forth by the Government in support of the charge,

we    find   there     was    sufficient        evidence      to   support   Daniels’

conviction for possession of child pornography.

             As for the other numerous claims raised by Daniels in

his pro se brief, we have accorded them careful consideration

and find them lacking in merit.



                                            6
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                   This court

requires   that     counsel    inform   his    client,   in   writing,    of   his

right to petition the Supreme Court of the United States for

further    review.     If     the   client    requests   that   a   petition    be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was   served   on    the    client.     We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                        7